Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0174472 A1) hereinafter as Lee in view of Frenger et al (US 20210136661 A1) hereinafter as Frenger further in view of BERGSTRÖM et al (US   20200295884 A1) hereinafter as BERGSTRÖM.
Regarding Claim(s) 1, 12 and 18, Lee discloses a method comprising: 
sending, by a wireless device, a first transmission associated with a random access procedure (See Fig(s). 1A where 102a wireless devices sends random access procedure to 114a, See ¶ 87), wherein the first transmission comprises: 
a preamble; and a transport block comprising a first redundancy version (See Fig(s). 6, See ¶ 161, 176, a WTRU may use a first redundancy version).
Lee fails to disclose based on a determination that the random access procedure is incomplete.
Frenger discloses based on a determination that the random access procedure is incomplete (See ¶ 3, 59, An alternative to the simple preamble based SI request is that the request is achieved through a three-way message exchange consisting of a random access preamble transmission from the idle/inactive UE, a random access response from the network (e.g. gNB) followed by an explicit request message (e.g., an “incomplete” random access procedure without contention resolution, where the request, possibly with elaborating details such as requested parts of the available on-demand SI, with the request included in what is commonly referred to as message 3 (Msg 3) of the random access procedure).
The messaging sequence of random access procedures with incomplete provides for on-demand delivery system for the UE to send system information as triggered by the base station or UE.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Frenger within Lee, so as to enhance overall network performance by incorporate on demand messaging for system information.
 Lee and Frenger fail to disclose resending the transport block with the first redundancy version.
BERGSTRÖM discloses resending the transport block with the first redundancy version (See Fig(s). 3-4, 9 block 901, See ¶ 6, 74-75, 104, the UL grant received in step 901 is considered to be a repeated UL grant, and the method moves to step 905 in which the UE 542 (See Fig(s). 5) retransmits the last transport block (TB)/data packet to the eNB 540 using the same RV (Redundancy version) that was used for the previous transmission of the data packet). Resending of the same RV to the BS ensures proper synchronization between user devices and network nodes.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of BERGSTRÖM within Lee, so as to enhance overall network performance by synchronizing both the base stations and UEs for proper uplink grants and network signaling as appropriate.

Regarding Claim(s) 2, Lee discloses receiving, by the wireless device from a base station, one or more configuration parameters, wherein the one or more configuration parameters comprise a redundancy version sequence (See ¶ abstract, 176-178 an eNode-B may transmit and the WTRU may receive a configuration of a set of GL-PUSCH resources).  
Regarding Claim(s) 3, 17, Lee discloses resending the transport block with a second redundancy version from the redundancy version sequence (See ¶ 176).  
Regarding Claim(s) 4, 16, Lee discloses wherein the one or more configuration parameters further comprise: one or more physical random-access channel (PRACH) resources; one or more uplink resources; and one or more mappings between the one or more PRACH resources and the one or more uplink resources (See ¶ abstract a wireless transmit/receive unit (WTRU) may receive a configuration of a set of GL Physical Uplink Shared Channel (GL-PUSCH) frequency resources.).  
Regarding Claim(s) 5, 13, 19, Lee discloses sending, as part of a two-step random access procedure, a random access preamble with the transport block comprising the first redundancy version (See ¶ 176).  
Regarding Claim(s) 6, 14, Lee discloses resending, by the wireless device and based on a determination that a second random access response corresponding to a random access preamble has not been received, the random access preamble (See ¶ 175-178 an uplink transmission power for a GL-PUSCH retransmission or retransmission may be determined based on a NACK or DTX.).  
Regarding Claim(s) 8, 20, Lee discloses receiving a second random access response corresponding to a random access preamble, wherein the second random access responses comprises an uplink grant indicating an uplink resource (See ¶ 179); and resending the transport block via the uplink resource indicated by the uplink grant in the second random access response (See ¶ 250 The WTRU may retransmit both parts of the transmission if at least one of the parts did not receive an ACK).  

Regarding Claim(s) 9, 15, Lee discloses sending, by the wireless device and as part of a second random-access procedure, a second transmission comprising a second preamble (See ¶ 250; and sending, as part of the second random-access procedure, a third transmission, wherein the third transmission comprises: the transport block; and a second redundancy version (See ¶ 176).  
Regarding Claim(s) 10, Lee discloses wherein the random access procedure comprises a contention-free random access procedure (See ¶ 87-88,  See Fig(s). 2-3).  
Regarding Claim(s) 11, Lee discloses wherein the random access procedure comprises a contention-based random access procedure (See ¶ 90, 211).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0174472 A1) hereinafter as Lee in view of Frenger et al (US 20210136661 A1) hereinafter as Frenger further in view of BERGSTRÖM et al (US   20200295884 A1) hereinafter as BERGSTRÖM and further in view of further in view of Lei (USP 10,833,813 B2).
Lei discloses wherein the first redundancy version is equal to zero (See col 4 lines 29-33).  Transmitting and receiving data as intended and properly combining data due to retransmissions using subsequent retransmissions ensures data accuracy.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Lei within Lee, so as to ensure data accuracy at the receiver.

Regarding claim(s) 21,24, 27, BERGSTRÖM discloses wherein the determination that the random access procedure is incomplete is based on a determination that a random access response associated with the transport block has not been received, (See Fig(s). 3-4, 9 block 901, See ¶ 6, 74-75, 104, the UL grant received in step 901 is considered to be a repeated UL grant, and the method moves to step 905 in which the UE 542 (See Fig(s). 5) retransmits the last transport block (TB)/data packet to the eNB 540 using the same RV (Redundancy version) that was used for the previous transmission of the data packet). Resending of the same RV to the BS ensures proper synchronization between user devices and network nodes.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of BERGSTRÖM within Lee, so as to enhance overall network performance by synchronizing both the base stations and UEs for proper uplink grants and network signaling as appropriate.
	Regarding claim(s) 25 and 28, Lee discloses wherein the determination that the random access response associated with the transport block has not been received is based on not having received the random access response during a response window (See ¶ 215-216).
Regarding claim(s) 26 and 29, Lee discloses wherein the determination that the random access procedure is incomplete is based on an expiration of a timer (See ¶ 125, The uplink grant may be considered valid for a pre-defined number of transmission events. In an example, a WTRU may be configured to an expiry window length beyond which it shall not use the uplink grant for an uplink transmission).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot based on new grounds of rejection necessitated by Applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached 571-272-2123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/RAJ JAIN/           Primary Examiner, Art Unit 2411